Appeal Dismissed and Memorandum Opinion filed July 10, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00122-CV

                MARTHA PATRICIA VALENCIA, Appellant
                                        V.
   THOMAS MCLENDON, INDIVIDUALLY AND AS OWNER AND
REPRESENTATIVE OF YEAH YOU RIGHT ENTERPRISES, INC. D/B/A
   THE BIG EASY SOCIAL AND PLEASURE BAR, AND ANTHONY
  BAZILE, INDIVIDUALLY AND AS TRUSTEE OF BAZILE LIVING
                     TRUST, Appellees

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-59455

                 MEMORANDUM                     OPINION
      This is an appeal from a final judgment signed November 28, 2017. On May
4, 2018, we ordered appellant to file a brief by June 4, 2018. We cautioned that if
appellant failed to comply with our order, we would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      No brief or motion for extension of time to file the brief has been filed.
Therefore, the appeal is DISMISSED.



                                 PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown




                                       2